 


109 HR 4905 IH: Sex Offender Registration and Notification Act
U.S. House of Representatives
2006-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4905 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2006 
Mr. Foley (for himself and Mr. Cramer) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To provide for the registration of sex offenders and for appropriate notification of their whereabouts, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Sex Offender Registration and Notification Act. 
2.Declaration of purposeIn order to protect the public from sex offenders and offenders against children, and in response to the vicious attacks by violent sexual predators against the victims listed below, Congress in this Act establishes a comprehensive national system for the registration of those offenders: 
(1)Jacob Wetterling, who was 11 years old, was abducted in 1989 in Minnesota, and remains missing. 
(2)Megan Nicole Kanka, who was 7 years old, was abducted, sexually assaulted and murdered in 1994, in New Jersey. 
(3)Pam Lychner, who was 31 years old, was attacked by a career offender in Houston, Texas. 
(4)Jetseta Gage, who was 10 years old, was kidnapped, sexually assaulted, and murdered in 2005 in Cedar Rapids, Iowa. 
(5)Dru Sjodin, who was 22 years old, was sexually assaulted and murdered in 2003, in North Dakota. 
(6)Jessica Lunsford, who was 9 years, was abducted, sexually assaulted, buried alive, and murdered in 2005, in Homosassa, Florida. 
(7)Sarah Lunde, who was 13 years old, was strangled and murdered in 2005, in Ruskin, Florida. 
(8)Amie Zyla, who was 8 years old, was sexually assaulted in 1996 by a juvenile offender in Waukesha, Wisconsin, and has become an advocate for child victims and protection of children from juvenile sex offenders. 
(9)Christy Ann Fornoff, who was 13 years old, was abducted, sexually assaulted and murdered in 1984, in Tempe, Arizona. 
(10)Alexandra Nicole Zapp, who was 30 years old, was brutally attacked and murdered in a public restroom by a repeat sex offender in 2002, in Bridgewater, Massachusetts. 
(11)Polly Klaas, who was 12 years old, was abducted, sexually assaulted and murdered in 1993 by a career offender in California. 
(12)Jimmy Ryce, who was 9 years old, was kidnapped and murdered in Florida on September 11, 1995. 
(13)Carlie Brucia, who was 11 years old, was abducted and murdered in Florida in February, 2004. 
IJacob Wetterling Sex Offender Registration and Notification Program 
101.Relevant definitions, including Amie Zyla expansion of sex offender definition and expanded inclusion of child predatorsIn this Act the following definitions apply: 
(1)Sex offender registryThe term sex offender registry means a registry of sex offenders, and a notification program, maintained by a jurisdiction. 
(2)JurisdictionThe term jurisdiction means any of the following: 
(A)A State. 
(B)The District of Columbia. 
(C)The Commonwealth of Puerto Rico. 
(D)Guam. 
(E)American Samoa. 
(F)The Northern Mariana Islands. 
(G)The United States Virgin Islands. 
(H)To the extent provided and subject to the requirements of section 127, a federally recognized Indian tribe. 
(3)Sex offenderThe term sex offender means an individual who, either before or after the enactment of this Act, was convicted of, or adjudicated as a juvenile delinquent for, a sex offense. 
(4)Expansion of definition of offense to include all child predatorsThe term specified offense against a minor means an offense against a minor that involves any of the following: 
(A)An offense (unless committed by a parent) involving kidnapping. 
(B)An offense (unless committed by a parent) involving false imprisonment. 
(C)Solicitation to engage in sexual conduct. 
(D)Use in a sexual performance. 
(E)Solicitation to practice prostitution. 
(F)Possession, production, or distribution of child pornography. 
(G)Criminal sexual conduct involving a minor, or the use of the Internet to facilitate or attempt such conduct. 
(H)Any conduct that by its nature is a sex offense against a minor. 
(I)Video voyeurism, as described in section 1801 of title 18, United States Code. 
(J)Any attempt or conspiracy to commit an offense described in this paragraph. 
(5)Tier I sex offenderThe term tier I sex offender means a sex offender whose offense is punishable by imprisonment for one year or less. 
(6)Tier II sex offenderThe term tier II sex offender means a sex offender who is not a Tier III sex offender whose offense— 
(A)is punishable by imprisonment for more than one year; or 
(B)occurs after the offender becomes a tier I sex offender. 
(7)Tier III sex offenderThe term tier III sex offender means a sex offender whose offense is punishable by imprisonment for more than one year and— 
(A)involves a crime of violence as defined in section 16 of title 18, United States Code, against the person of another, except a crime of violence consisting of an abusive sexual contact, as defined in section 2246; 
(B)is an offense where the victim had not attained the age of 13 years; or 
(C)occurs after the offender becomes a tier II sex offender. 
(8)Amy Zyla expansion of sex offense definitionThe term sex offense means— 
(A) a State, local, tribal, foreign, or other criminal offense that has an element involving a sexual act or sexual contact with another or an attempt or conspiracy to commit such an offense, but does not include an offense involving consensual sexual conduct where the victim was an adult or was at least 13 years old and the offender was not more than 4 years older than the victim; 
(B)a State, local, tribal, foreign, or other specified offense against a minor; 
(C)a Federal offense (including an offense prosecuted under section 1152 or 1153 of title 18, United States Code) under section 1201, 1591, or 1801, or chapter 109A, 110, or 117, of title 18, United States Code, or any other Federal offense designated by the Attorney General for the purposes of this paragraph; or 
(D) a military offense specified by the Secretary of Defense under section 115(a)(8)(C)(i) of Public Law 105–119 (10 U.S.C. 951 note). 
(9)StudentThe term student means an individual who enrolls or attends an educational institution, including (whether public or private) a secondary school, trade or professional school, and institution of higher education. 
(10)EmployeeThe term employee includes an individual who is self-employed or works for any other entity, whether compensated or not. 
(11)ResidesThe term resides means, with respect to an individual, the location of the individual’s home or other place where the individual lives. 
(12)MinorThe term minor means an individual who has not attained the age of 18 years. 
(13)ConvictedThe term convicted or a variant thereof, used with respect to a sex offense, includes adjudicated deliquent as a juvenile for that offense.  
102.Registry requirements for jurisdictionsEach jurisdiction shall maintain a jurisdiction-wide sex offender registry conforming to the requirements of this Act. The Attorney General shall issue guidelines and regulations to interpret and implement this Act. 
103.Registry requirements for sex offenders 
(a)In GeneralA sex offender must register, and keep the registration current, in each jurisdiction where the offender was convicted, where the offender resides, where the offender is an employee, and where the offender is a student. 
(b)Initial RegistrationThe sex offender shall initially register— 
(1)before completing a sentence of imprisonment with respect to the offense giving rise to the registration requirement; or 
(2)not later than 5 days after being sentenced for that offense, if the sex offender is not sentenced to a term of imprisonment. 
(c)Keeping the Registration CurrentA sex offender must inform each jurisdiction involved, not later than 3 days after each change of residence, employment, or student status. 
(d)Initial Registration of Sex Offenders Unable to Comply with Subsection (b)The Attorney General shall prescribe rules for the registration of sex offenders convicted before the enactment of this Act or its implementation in a particular jurisdiction, and for other categories of sex offenders who are unable to comply with subsection (b). 
(e)State Penalty for Failure to ComplyEach jurisdiction, other than a Federally recognized Indian tribe, shall provide a criminal penalty, that includes a maximum term of imprisonment that is greater than one year, and a minimum term of imprisonment that is no less than 90 days, for the failure of a sex offender to comply with the requirements of this Act. 
104.Information required in registration 
(a)Provided by the OffenderThe sex offender must provide the following information to the appropriate official for inclusion in the sex offender registry: 
(1)The name and physical description of the sex offender (including any alias used by the individual). 
(2)The Social Security number of the sex offender. 
(3)The address of the residence at which the sex offender resides or will reside. 
(4)The name and address of the place where the sex offender is employed or will be employed. 
(5)The name and address of the place where the sex offender is a student or will be a student. 
(6)The license plate number and description of any vehicle owned or operated by the sex offender. 
(7)A photograph of the sex offender. 
(8)A set of fingerprints and palm prints of the sex offender, if the appropriate official determines that the jurisdiction does not already have available an accurate set. 
(9)A DNA sample of the sex offender, if the appropriate official determines that the jurisdiction does not already have available an appropriate DNA sample. 
(10)A photocopy of a valid driver’s license or identification card issued to the sex offender by a jurisdiction. 
(11)Any other information required by the Attorney General. 
(b)Provided by the JurisdictionThe jurisdiction in which the sex offender registers shall include the following information in the registry for that sex offender: 
(1)A statement of the facts of the offense giving rise to the requirement to register under this Act, including the date of the offense, and whether or not the sex offender was prosecuted as a juvenile at the time of the offense. 
(2)The criminal history of the sex offender. 
(3)Any other information required by the Attorney General. 
105.Duration of registration requirementA sex offender shall keep the registration current for a period (excluding any time the sex offender is in custody or civilly committed) of— 
(1) 20 years, if the offender is a tier I sex offender; 
(2) 30 years, if the offender is a tier II sex offender; and 
(3)the life of the offender, if the offender is a tier III sex offender. 
106.In person verificationA sex offender shall appear in person, provide a current photograph, and verify the information in each registry in which that offender is required to be registered not less frequently than— 
(1)every six months, if the offender is a tier I sex offender; 
(2)every 3 months, if the offender is a tier II sex offender; and 
(3)every month, if the offender is a tier III sex offender. 
107.Duty to notify sex offenders of registration requirements and to registerAn appropriate official shall, shortly before release from custody of the sex offender, or, if the sex offender is not in custody, immediately after the sentencing of the sex offender, for the offense giving rise to the duty to register— 
(1)inform the sex offender of the duty to register and explain that duty; 
(2)require the sex offender to read and sign a form stating that the duty to register has been explained and that the sex offender understands the registration requirement; and 
(3)ensure that the sex offender is registered. 
108.Jessica Lunsford Address Verification Program 
(a)EstablishmentThere is established the Jessica Lunsford Address Verification Program (hereinafter in this section referred to as the Program). 
(b)VerificationIn the Program, an appropriate official shall verify the residence of each registered sex offender not less than— 
(1)semi-annually, if the offender is a tier I sex offender; 
(2)quarterly, if the offender is a tier II sex offender; and 
(3)monthly, if the offender is a tier III sex offender. 
(c)Use of Mailed Form AuthorizedSuch verification may be achieved by mailing a nonforwardable verification form to the last known address of the sex offender. The sex offender must return the form, including a notarized signature or a fingerprint verification, within a set period of time. A failure to return the form as required may be a failure to register for the purposes of this Act. 
109.National Sex Offender Registry 
(a)InternetThe Attorney General shall maintain a national database at the Federal Bureau of Investigation for each sex offender and other person required to register in a jurisdiction’s sex offender registry. The database shall be known as the National Sex Offender Registry. 
(b)Electronic ForwardingThe Attorney General shall ensure (through the National Sex Offender Registry or otherwise) that updated information about a sex offender is immediately transmitted by electronic forwarding to all relevant jurisdictions. 
110.Dru Sjodin National Sex Offender Public Website 
(a)EstablishmentThere is established the Dru Sjodin National Sex Offender Public Website (hereinafter referred to as the Website). 
(b)Information to Be ProvidedThe Attorney General shall maintain the Website as a site on the Internet which allows the public to obtain relevant information for each sex offender by a single query in a form established by the Attorney General.  
111.Public access to sex offender information through the Internet 
(a)In GeneralExcept as provided in subsection (b), each jurisdiction shall make available on the Internet all information about each sex offender in the registry, except for the offender’s Social Security number, the identity of any victim, and any other information exempted from disclosure by the Attorney General. The jurisdiction shall provide this information in a manner that is readily accessible to the public. 
(b)ExceptionTo the extent authorized by the Attorney General, a jurisdiction need not make available on the Internet information about a tier I sex offender whose offense is a juvenile adjudication. 
112.Megan Nicole Kanka and Alexandra Nicole Zapp Community Notification Program 
(a)Establishment of ProgramThere is established the Megan Nicole Kanka and Alexandra Nicole Zapp Community Program (hereinafter in this section referred to as the Program). 
(b)Program NotificationExcept as provided in subsection (c), not later than 5 days after a sex offender registers or updates a registration, an appropriate official in the jurisdiction shall provide the information in the registry (other than information exempted from disclosure by the Attorney General) about that offender to the following: 
(1)The Attorney General, who shall include that information in the National Sex Offender Registry or other appropriate data bases. 
(2)Appropriate law enforcement agencies (including probation agencies, if appropriate), and each school and public housing agency, in each area in which the individual resides, is employed, or is a student. 
(3)Each jurisdiction where the sex offender resides, works, or attends school, and each jurisdiction from or to which a change of residence, work, or student status occurs. 
(4)Any agency responsible for conducting employment-related background checks under section 3 of the National Child Protection Act of 1993 (42 U.S.C. 5119a). 
(5)Social service entities responsible for protecting minors in the child welfare system. 
(6)Volunteer organizations in which contact with minors or other vulnerable individuals might occur. 
(7)The community at large. 
(c)ExceptionIn the case of a tier I sex offender whose offense is a juvenile adjudication, the Attorney General may authorize limitation of the entities to which the Program notification is given when the Attorney General determines it is consistent with public safety to do so. 
113.Actions to be taken when sex offender fails to complyAn appropriate official shall notify the Attorney General and appropriate State, local, and tribal law enforcement agencies of any failure by a sex offender to comply with the requirements of a registry. The appropriate official, the Attorney General, and each such law enforcement agency shall take any appropriate action to ensure compliance. 
114.Immunity for good faith conductThe Federal Government, jurisdictions, political subdivisions of jurisdictions, and their agencies, officers, employees, and agents shall be immune from liability for good faith conduct under this Act. 
115.Development and availability of registry management softwareThe Attorney General shall develop and support software for use to establish, maintain, publish, and share sex offender registries. 
116.Federal duty when State programs not minimally sufficientIf the Attorney General determines that a jurisdiction does not have a minimally sufficient sex offender registration program, the Department of Justice shall, to the extent practicable, carry out the duties imposed on that jurisdiction by this Act. 
117.Period for implementation by jurisdictionsEach jurisdiction shall implement this Act not later than 2 years after the date of the enactment of this Act. However, the Attorney General may authorize up to two one-year extensions of the deadline. 
118.Failure to comply 
(a)In GeneralFor any fiscal year after the end of the period for implementation, a jurisdiction that fails, as determined by the Attorney General, substantially to implement this Act shall not receive 10 percent of the funds that would otherwise be allocated for that fiscal year to the jurisdiction under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3570 et seq.).  
(b)ReallocationAmounts not allocated under a program referred to in paragraph (1) to a jurisdiction for failure to fully implement this Act shall be reallocated under that program to jurisdictions that have not failed to implement this Act or may be reallocated to a jurisdiction from which they were withheld to be used solely for the purpose of implementing this Act. 
(c)Rule of ConstructionThe provisions of this Act that are cast as directions to jurisdictions or their officials constitute, in relation to States, only conditions required to avoid the reduction of Federal funding under this section. 
119.Sex Offender Management Assistance (soma) Program 
(a)In GeneralThe Attorney General shall establish and implement a Sex Offender Management Assistance program (in this Act referred to as the SOMA program) under which the Attorney General may award a grant to a jurisdiction to offset the costs of implementing this Act. 
(b)ApplicationThe chief executive of a jurisdiction shall, on an annual basis, submit to the Attorney General an application in such form and containing such information as the Attorney General may require. 
(c)Bonus Payments for Prompt ComplianceA jurisdiction that, as determined by the Attorney General, has substantially implemented this Act not later than two years after the date of the enactment of this Act is eligible for a bonus payment. The Attorney General may make such a payment under the SOMA program for the first fiscal year beginning after that determination. The amount of the payment shall be— 
(1)10 percent of the total received by the jurisdiction under the SOMA program for the preceding fiscal year, if that implementation is not later than one year after the date of enactment of this Act; and 
(2)5 percent of such total, if not later than two years after that date. 
(d)Authorization of AppropriationsIn addition to any amounts otherwise authorized to be appropriated, there are authorized to be appropriated such sums as may be necessary to the Attorney General, to be available only for the SOMA program, for fiscal years 2006 through 2008. 
120.Demonstration project for use of electronic monitoring devices 
(a)Project RequiredThe Attorney General shall carry out a demonstration project under which the Attorney General makes grants to jurisdictions to demonstrate the extent to which electronic monitoring devices can be used effectively in a sex offender management program. 
(b)Use of FundsThe jurisdiction may use grant amounts under this section directly, or through arrangements with public or private entities, to carry out programs under which the whereabouts of sex offenders are monitored by electronic monitoring devices. 
(c)ParticipantsNot more than 10 jurisdictions may participate in the demonstration project at any one time. 
(d)FactorsIn selecting jurisdictions to participate in the demonstration project, the Attorney General shall consider the following factors: 
(1)The total number of sex offenders in the jurisdiction. 
(2)The percentage of those sex offenders who fail to comply with registration requirements. 
(3)The threat to public safety posed by those sex offenders who fail to comply with registration requirements. 
(4)Any other factor the Attorney General considers appropriate. 
(e)DurationThe Attorney General shall carry out the demonstration project for fiscal years 2007, 2008, and 2009. 
(f)InnovationIn making grants under this section, the Attorney General shall ensure that different approaches to monitoring are funded to allow an assessment of effectiveness. 
(g)One-Time Report and RecommendationsNot later than April 1, 2008, the Attorney General shall submit to Congress a report— 
(1)assessing the effectiveness and value of programs funded by this section; 
(2)comparing the cost-effectiveness of the electronic monitoring to reduce sex offenses compared to other alternatives; and 
(3)making recommendations for continuing funding and the appropriate levels for such funding. 
(h)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary. 
121.Bonus payments to States that implement electronic monitoring 
(a)In GeneralA jurisdiction that, within 3 years after the date of the enactment of this Act, has in effect laws and policies described in subsection (b) shall be eligible for a bonus payment described in subsection (c), to be paid by the Attorney General from any amounts available to the Attorney General for such purpose. 
(b)Electronic Monitoring Laws and Policies 
(1)In generalLaws and policies referred to in subsection (a) are laws and policies that ensure that electronic monitoring is required of a person if that person is released after being convicted of a sex offense in which an individual who has not attained the age of 18 years is the victim. 
(2)Monitoring requiredThe monitoring required under paragraph (1) is a system that actively monitors and identifies the person’s location and timely reports or records the person’s presence near or within a crime scene or in a prohibited area or the person’s departure from specified geographic limitations. 
(3)DurationThe electronic monitoring required by paragraph (1) shall be required of the person— 
(A)for the life of the person, if— 
(i)an individual who has not attained the age of 12 years is the victim; or 
(ii)the person has a prior sex conviction (as defined in section 3559(e) of title 18, United States Code); and 
(B)for the period during which the person is on probation, parole, or supervised release for the offense, in any other case. 
(4)Jurisdiction required to monitor all sex offenders residing in jurisdictionIn addition, laws and policies referred to in subsection (a) also include laws and policies that ensure that the jurisdiction frequently monitors each person residing in the jurisdiction for whom electronic monitoring is required, whether such monitoring is required under this section or under section 3563(a)(9) of title 18, United States Code. 
(c)Bonus PaymentsThe bonus payment referred to in subsection (a) is a payment equal to 10 percent of the funds that would otherwise be allocated for that fiscal year to the jurisdiction under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3570 et seq.).   
122.Access to national crime information databases 
(a)In GeneralNotwithstanding any other provision of law, the Attorney General shall ensure access to the national crime information databases (as defined in section 534 of title 28, United States Code) by— 
(1) the National Center for Missing and Exploited Children, to be used only within the scope of the Center’s duties and responsibilities under Federal law to assist or support law enforcement agencies in administration of criminal justice functions; and  
(2) governmental social service agencies with child protection responsibilities, to be used by such agencies only in investigating or responding to reports of child abuse, neglect, or exploitation. 
(b)Conditions of accessThe access provided under this section, and associated rules of dissemination, shall be— 
(1)defined by the Attorney General; and 
(2)limited to personnel of the Center or such agencies that have met all requirements set by the Attorney General, including training, certification, and background screening.   
123.Limited immunity for National Center for Missing and Exploited Children with respect to CyberTiplineSection 227 of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13032) is amended by adding at the end the following new subsection: 
 
(g)Limitation on Liability 
(1)In generalExcept as provided in paragraphs (2) and (3), the National Center for Missing and Exploited Children, including any of its directors, officers, employees, or agents, is not liable in any civil or criminal action arising from the performance of its CyberTipline responsibilities and functions as defined by this section. 
(2)Intentional, reckless, or other misconductParagraph (1) does not apply in an action in which a party proves that the National Center for Missing and Exploited Children, or its officer, employee, or agent as the case may be, engaged in intentional misconduct or acted, or failed to act, with actual malice, with reckless disregard to a substantial risk of causing injury without legal justification, or for a purpose unrelated to the performance of responsibilities or functions under this section. 
(3)Ordinary business activitiesParagraph (1) does not apply to an act or omission related to an ordinary business activity, such as an activity involving general administration or operations, the use of motor vehicles, or personnel management.. 
124.Treatment and management of sex offenders in the Bureau of PrisonsSection 3621 of title 18, United States Code, is amended by adding at the end the following new subsection: 
 
(f)Sex Offender Management 
(1)In generalThe Bureau of Prisons shall make available appropriate treatment to sex offenders who are in need of and suitable for treatment, as follows: 
(A)Sex offender management programsThe Bureau of Prisons shall establish non-residential sex offender management programs to provide appropriate treatment, monitoring, and supervision of sex offenders and to provide aftercare during pre-release custody. 
(B)Residential sex offender treatment programsThe Bureau of Prisons shall establish residential sex offender treatment programs to provide treatment to sex offenders who volunteer for such programs and are deemed by the Bureau of Prisons to be in need of and suitable for residential treatment. 
(2)RegionsAt least one sex offender management program under paragraph (1)(A), and at least one residential sex offender treatment program under paragraph (1)(B), shall be established in each region within the Bureau of Prisons. 
(3)Authorization of appropriationsThere are authorized to be appropriated to the Bureau of Prisons for each fiscal year such sums as may be necessary to carry out this subsection.. 
125.GAO studies on feasibility of using driver’s license registration processes as additional registration requirements for sex offendersFor the purposes of determining the feasibility of using driver’s license registration processes as additional registration requirements for sex offenders to improve the level of compliance with sex offender registration requirements for change of address upon relocation and other related updates of personal information, the Congress requires the following studies: 
(1)Not later than 180 days after the date of the enactment of this Act, the Government Accountability Office shall complete a study for the Committee on the Judiciary of the House of Representatives to survey a majority of the States to assess the relative systems capabilities to comply with a Federal law that required all State driver’s license systems to automatically access State and national databases of registered sex offenders in a form similar to the requirement of the Nevada law described in paragraph (2). The Government Accountability Office shall use the information drawn from this survey, along with other expert sources, to determine what the potential costs to the States would be if such a Federal law came into effect, and what level of Federal grants would be required to prevent an unfunded mandate. In addition, the Government Accountability Office shall seek the views of Federal and State law enforcement agencies, including in particular the Federal Bureau of Investigation, with regard to the anticipated effects of such a national requirement, including potential for undesired side effects in terms of actual compliance with this Act and related laws. 
(2)Not later than October 2006, the Government Accountability Office shall complete a study to evaluate the provisions of Chapter 507 of Statutes of Nevada 2005 to determine— 
(A)if those provisions are effective in increasing the registration compliance rates of sex offenders; 
(B)the aggregate direct and indirect costs for the state of Nevada to bring those provisions into effect; and 
(C)whether those provisions should be modified to improve compliance by registered sex offenders. 
126.Assistance in identification and location of sex offenders relocated as a result of a major disasterThe Attorney General shall provide technical assistance to jurisdictions to assist them in the identification and location of a sex offender relocated as a result of a major disaster. 
127.Election by Indian tribes 
(a)Election 
(1)In generalA federally recognized Indian tribe may, by resolution or other enactment of the tribal council or comparable governmental body— 
(A)elect to carry out this title as a jurisdiction subject to its provisions; or 
(B)elect to delegate its functions under this title to another jurisdiction or jurisdictions within which the territory of the tribe is located and to provide access to its territory and such other cooperation and assistance as may be needed to enable such other jurisdiction or jurisdictions to carry out and enforce the requirements of this title. 
(2)Imputed election in certain casesA tribe shall be treated as if it had made the election described in paragraph (1)(B) if— 
(A)it is a tribe subject to the law enforcement jurisdiction of a State under section 1162 of title 18, United States Code; 
(B)the tribe does not make an election under paragraph (1) within 1 year of the enactment of this Act or rescinds an election under paragraph (1)(A); or 
(C)the Attorney General determines that the tribe has not implemented the requirements of this title and is not likely to become capable of doing so within a reasonable amount of time. 
(b)Cooperation between tribal authorities and other jurisdictions 
(1)NonduplicationA tribe subject to this title is not required to duplicate functions under this title which are fully carried out by another jurisdiction or jurisdictions within which the territory of the tribe is located. 
(2)Cooperative agreementsA tribe may, through cooperative agreements with such a jurisdiction or jurisdictions— 
(A)arrange for the tribe to carry out any function of such a jurisdiction under this title with respect to sex offenders subject to the tribe’s jurisdiction; and 
(B)arrange for such a jurisdiction to carry out any function of the tribe under this title with respect to sex offenders subject to the tribe’s jurisdiction. 
128.Registration of prisoners released from foreign imprisonmentThe Attorney General, in consultation with the Secretary of State and the Secretary of Homeland Security, shall establish and maintain a system for informing the relevant jurisdictions about persons entering the United States who are required to register under this Act. 
129.Sex offender risk classification study 
(a)StudyThe Attorney General shall conduct a study of risk-based sex offender classification systems, which shall include an analysis of— 
(1)various risk-based sex offender classification systems; 
(2)the methods and assessment tools available to assess the risks posed by sex offenders; 
(3)the efficiency and effectiveness of risk-based sex offender classification systems, in comparison to offense-based sex offender classification systems, in— 
(A)reducing threats to public safety posed by sex offenders; and 
(B)assisting law enforcement agencies and the public in identifying the most dangerous sex offenders; 
(4)the resources necessary to implement, and the legal implications of implementing, risk-based sex offender classification systems for sex offender registries; and 
(5)any other information the Attorney General determines necessary to evaluate risk-based sex offender classification systems. 
(b)ReportNot later than 18 months after the date of enactment of this Act, the Attorney General shall report to the Congress the results of the study under this section. 
(c)Study conducted by task forceThe Attorney General may establish a task force to conduct the study and prepare the report required under this section. Any task force established under this section shall be composed of members, appointed by the Attorney General, who— 
(1)represent national, State, and local interests; and 
(2)are especially qualified to serve on the task force by virtue of their education, training, or experience, particularly in the fields of sex offender management, community education, risk assessment of sex offenders, and sex offender victim issues. 
130.Study of the effectiveness of restricting the activities of sex offenders to reduce the occurrence of repeat offenses 
(a)StudyThe Attorney General shall conduct a study to evaluate the effectiveness of monitoring and restricting the activities of sex offenders to reduce the occurrence of repeat offenses by such sex offenders. The study shall evaluate— 
(1)the effectiveness of methods of monitoring and restricting the activities of sex offenders, including restrictions— 
(A)on the areas in which sex offenders can reside, work, and attend school; 
(B)limiting access by sex offenders to the Internet or to specific Internet sites; 
(C)preventing access by sex offenders to pornography and other obscene materials; and 
(D)imposed as part of supervised release or probation conditions; 
(2)the ability of law enforcement agencies and courts to enforce such restrictions; and 
(3)the efficacy of any other restrictions that may reduce the occurrence of repeat offenses by sex offenders. 
(b)ReportNot later than 6 months after the date of enactment of this Act, the Attorney General shall report to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate the results of the study under this section.   
IICriminal Law Enforcement of Registration Requirements 
201.Amendments to title 18, United States Code, relating to sex offender registration 
(a)Criminal Penalties for NonregistrationPart I of title 18, United States Code, is amended by inserting after chapter 109A the following: 
 
109BSEX OFFENDER AND CRIMES AGAINST CHILDREN REGISTRY 
 
Sec. 
2250. Failure to register. 
2250.Failure to registerWhoever is required to register under the Sex Offender Registration and Notification Act and— 
(1)is a sex offender as defined for the purposes of that Act by reason of a conviction under Federal law; or 
(2)travels in interstate or foreign commerce, or enters or leaves, or resides in, Indian country;and knowingly fails to register as required shall be fined under this title or imprisoned not more than 20 years, or both.. 
(b)Clerical AmendmentThe table of chapters for part I of title 18, United States Code, is amended by inserting after the item relating to chapter 109A the following new item: 
 
 
109B.Sex offender and crimes against children registry2250. 
(c)False Statement OffenseSection 1001(a) of title 18, United States Code, is amended by adding at the end the following: If the matter relates to an offense under chapter 109A, 109B, 110, or 117, or section 1591, then the term of imprisonment imposed under this section shall be not more than 10 years.. 
(d)ProbationParagraph (8) of section 3563(a) of title 18, United States Code, is amended to read as follows: 
 
(8)for a person required to register under the Sex Offender Registration and Notification Act, that the person comply with the requirements of that Act; and. 
(e)Supervised ReleaseSection 3583 of title 18, United States Code, is amended— 
(1)in subsection (d), in the sentence beginning with The court shall order, as an explicit condition of supervised release for a person described in section 4042(c)(4), by striking described in section 4042(c)(4) and all that follows through the end of the sentence and inserting required to register under the Sex Offender Registration and Notification Act that the person comply with the requirements of that Act.; and 
(2)in subsection (k)— 
(A)by striking 2244(a)(1), 2244(a)(2) and inserting 2243, 2244, 2245, 2250; 
(B)by inserting not less than 5, after any term of years; and 
(C)by adding at the end the following: If a defendant required to register under the Sex Offender Registration and Notification Act violates the requirements of that Act or commits any criminal offense for which imprisonment for a term longer than one year can be imposed, the court shall revoke the term of supervised release and require the defendant to serve a term of imprisonment under subsection (e)(3) without regard to the exception contained therein. Such term shall be not less than 5 years, and if the offense was an offense under chapter 109A, 109B, 110, or 117, or section 1591, not less than 10 years.. 
(f)Duties of Bureau of PrisonsParagraph (3) of section 4042(c) of title 18, United States Code, is amended to read as follows: 
 
(3)The Director of the Bureau of Prisons shall inform a person who is released from prison and required to register under the Sex Offender Registration and Notification Act of the requirements of that Act as they apply to that person and the same information shall be provided to a person sentenced to probation by the probation officer responsible for supervision of that person.. 
(g)Conforming Amendments to Cross ReferencesParagraphs (1) and (2) of section 4042(c) of title 18, United States Code, are each amended by striking (4) each place it appears and inserting (3). 
(h)Conforming Repeal of DeadwoodParagraph (4) of section 4042(c) of title 18, United States Code, is repealed. 
(i)Military offenses 
(1)Section 115(a)(8)(C)(i) of Public Law 105–119 (111 Stat. 2466) is amended by striking which encompass and all that follows through and (B)) and inserting which are sex offenses as that term is defined in the Sex Offender Registration and Notification Act. 
(2)Section 115(a)(8)(C)(iii) of Public Law 105–119 (111 Stat. 2466; 10 U.S.C. 951 note) is amended by striking the amendments made under subparagraphs (A) and (B) and inserting the Sex Offender Registration and Notification Act.  
(j)Conforming amendment relating to paroleSection 4209(a) of title 18, United States Code, is amended in the second sentence by striking described and all that follows through the end of the sentence and inserting required to register under the Sex Offender Registration and Notification Act that the person comply with the requirements of that Act..  
202.Federal Investigation of sex offender violations of registration requirements 
(a)In GeneralThe Attorney General shall assist jurisdictions in locating and apprehending sex offenders who violate sex offender registration requirements. 
(b)Authorization of AppropriationsThere are authorized to be appropriated such sums as may be necessary for fiscal years 2006 through 2008 to implement this section. 
203.Sex offender apprehension grantsTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 is amended by adding at the end the following new part: 
 
JJSEX OFFENDER APPREHENSION GRANTS 
3011.Authority to make sex offender apprehension grants 
(a)In GeneralFrom amounts made available to carry out this part, the Attorney General may make grants to States, units of local government, Indian tribal governments, other public and private entities, and multi-jurisdictional or regional consortia thereof for activities specified in subsection (b). 
(b)Covered ActivitiesAn activity referred to in subsection (a) is any program, project, or other activity to assist a State in enforcing sex offender registration requirements. 
3012.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for fiscal years 2006 through 2008 to carry out this part.. 
204.Use of any controlled substance to facilitate sex offense, and prohibition on Internet sales of date rape drugs 
(a)Increased PunishmentChapter 109A of title 18, United States Code, is amended by adding at the end the following: 
 
2249.Use of any controlled substance to facilitate sex offense 
(a)Whoever, knowingly uses a controlled substance to substantially impair the ability of a person to appraise or control conduct, in order to commit a sex offense, other than an offense where such use is an element of the offense, shall, in addition to the punishment provided for the sex offense, be imprisoned for any term of years not more than 10 years. 
(b)As used in this section, the term sex offense means an offense under this chapter other than an offense under this section. 
2250.Internet sales of date rape drugs 
(a)Whoever knowingly uses the Internet to distribute (as that term is defined for the purposes of the Controlled Substances Act) a date rape drug to any person shall be fined under this title or imprisoned not more than 20 years, or both. 
(b)As used in this section, the term date rape drug means gamma hydroxybutyric acid, ketamine, or flunitrazepam, or any analogue of such a substance, including gamma butyrolactone or 1,4-butanediol.. 
(b)Amendment to Table of SectionsThe table of sections at the beginning of chapter 109A of title 18, United States Code, is amended by adding at the end the following new item: 
 
 
2249. Use of any controlled substance to facilitate sex offense. 
2250. Internet sales of date rape drugs.. 
205.Repeal of predecessor sex offender ProgramSections 170101 (42 U.S.C. 14071) and 170102 (42 U.S.C. 14072) of the Violent Crime Control and Law Enforcement Act of 1994, and section 8 of the Pam Lychner Sexual Offender Tracking and Identification Act of 1996 (42 U.S.C. 14073), are repealed. 
206.Assistance for prosecution of cases cleared through use of DNA backlog clearance funds 
(a)In GeneralThe Attorney General may make grants to train and employ personnel to help prosecute cases cleared through use of funds provided for DNA backlog elimination. 
(b)AuthorizationThere are authorized to be appropriated such sums as may be necessary for each of fiscal years 2006 through 2010 to carry out this section. 
207.Grants to combat sexual abuse of children 
(a)In GeneralThe Bureau of Justice Assistance shall make grants to law enforcement agencies for purposes of this section. The Bureau shall make such a grant— 
(1)to each law enforcement agency that serves a jurisdiction with 50,000 or more residents; and 
(2)to each law enforcement agency that serves a jurisdiction with fewer than 50,000 residents, upon a showing of need. 
(b)Use of Grant AmountsGrants under this section may be used by the law enforcement agency to— 
(1)hire additional law enforcement personnel, or train existing staff to combat the sexual abuse of children through community education and outreach, investigation of complaints, enforcement of laws relating to sex offender registries, and management of released sex offenders; 
(2)investigate the use of the Internet to facilitate the sexual abuse of children; and 
(3)purchase computer hardware and software necessary to investigate sexual abuse of children over the Internet, access local, State, and Federal databases needed to apprehend sex offenders, and facilitate the creation and enforcement of sex offender registries. 
(c)Authorization of AppropriationsThere are authorized to be appropriated such sums as may be necessary for fiscal years 2006 through 2008 to carry out this section. 
208.Expansion of training and technology efforts 
(a)TrainingThe Attorney General, in consultation with the Office of Juvenile Justice and Delinquency Prevention, shall— 
(1)expand training efforts with Federal, State, and local law enforcement officers and prosecutors to effectively respond to the threat to children and the public posed by sex offenders who use the Internet and technology to solicit or otherwise exploit children; 
(2)facilitate meetings, between corporations that sell computer hardware and software or provide services to the general public related to use of the Internet, to identify problems associated with the use of technology for the purpose of exploiting children; 
(3)host national conferences to train Federal, State, and local law enforcement officers, probation and parole officers, and prosecutors regarding pro-active approaches to monitoring sex offender activity on the Internet; 
(4)develop and distribute, for personnel listed in paragraph (3), information regarding multi-disciplinary approaches to holding offenders accountable to the terms of their probation, parole, and sex offender registration laws; and 
(5)partner with other agencies to improve the coordination of joint investigations among agencies to effectively combat on-line solicitation of children by sex offenders. 
(b)TechnologyThe Attorney General, in consultation with the Office of Juvenile Justice and Delinquency Prevention, shall— 
(1)deploy, to all Internet Crimes Against Children Task Forces and their partner agencies, technology modeled after the Canadian Child Exploitation Tracking System; and 
(2)conduct training in the use of that technology. 
(c)ReportNot later than July 1, 2006, the Attorney General, in consultation with the Office of Juvenile Justice and Delinquency Prevention, shall submit to Congress a report on the activities carried out under this section. The report shall include any recommendations that the Attorney General, in consultation with the Office, considers appropriate. 
(d)Authorization of AppropriationsThere are authorized to be appropriated to the Attorney General, for fiscal year 2006— 
(1)$1,000,000 to carry out subsection (a); and 
(2)$2,000,000 to carry out subsection (b). 
209.Revocation of probation or supervised release 
(a)ProbationSection 3565(b) of title 18, United States Code, is amended— 
(1)in paragraph (3) by striking `or' at the end; and 
(2)by inserting after paragraph (4) the following: 
 
(5)commits a felony crime of violence; or 
(6)commits a crime of violence against, or an offense that consists of or is intended to facilitate unlawful sexual contact (as defined in section 2246) with, a person who has not attained the age of 18 years;. 
(b)Supervised ReleaseSection 3583(g) of title 18, United States Code, is amended— 
(1)in paragraph (3) by striking `or' at the end; and 
(2)by inserting after paragraph (4) the following: 
 
(5)commits a felony crime of violence; or 
(6)commits a crime of violence against, or an offense that consists of or is intended to facilitate unlawful sexual contact (as defined in section 2246) with, a person who has not attained the age of 18 years;. 
IIIOffice on Sexual Violence and Crimes against Children 
301.EstablishmentThere is established within the Department of Justice, under the general authority of the Attorney General, an Office on Sexual Violence and Crimes against Children (hereinafter in this title referred to as the Office). 
302.DirectorThe Office shall be headed by a Director who shall be appointed by the President. The Director shall report to the Attorney General through the Assistant Attorney General for the Office of Justice Programs and shall have final authority for all grants, cooperative agreements, and contracts awarded by the Office. The Director shall not engage in any employment other than that of serving as the Director, nor shall the Director hold any office in, or act in any capacity for, any organization, agency, or institution with which the Office makes any contract or other arrangement.  
303.Duties and functions The Office is authorized to— 
(1)administer the standards for sex offender registration and notification programs set forth in this Act; 
(2)administer grant programs relating to sex offender registration and notification authorized by this Act and other grant programs authorized by this Act as directed by the Attorney General; 
(3)cooperate with and provide technical assistance to States, units of local government, tribal governments, and other public and private entities involved in activities related to sex offender registration or notification or to other measures for the protection of children or other members of the public from sexual abuse or exploitation; and 
(4)perform such other functions as the Attorney General may delegate.  
 
